Berdon, J.,
dissenting. Because I believe that the trial court abused its discretion in failing to grant a reasonable continuance, I disagree with part II of the majority opinion.
Although I agree with the majority’s conclusion in part IV that the defendant, M. Daniel Friedland, did not properly preserve the claim of judicial bias, the colloquy between the trial court and counsel for the defendant upon which the defendant relies for this claim cannot be viewed in isolation from the rest of the appeal.1 That colloquy, taken in conjunction with the following facts, clearly supports the defendant on the issue of a continuance: (l)the attorney from the statewide grievance committee who handled the first presentment, and whom the defendant thought was also handling the second presentment, admitted that it was her practice to treat the first court appearance as a status conference only; (2) before the court date, the defendant represented that he had insufficient funds to travel to Connecticut from Florida; (3) the *149defendant’s wife was taken to the hospital shortly before the hearing; (4) the defendant was required to care for his five year old son; and (5) the defendant did not previously request a continuance.
Furthermore, there was no showing that witnesses would be inconvenienced if the court granted the continuance, nor was there any indication that the profession or individual clients would be subject to any harm as a result of the continuance. Indeed, the defendant was not actively practicing in Connecticut and he previously agreed to an interim suspension of his right to practice law.
Attorneys, like other citizens, are entitled to due process of law and justice. “ ‘Due process does not mandate a particular procedure but rather requires only that certain safeguards exist in whatever procedural form is afforded.’ Hartford Federal Savings & Loan Assn. v. Tucker, 196 Conn. 172, 176, 491 A.2d 1084, cert. denied, 474 U.S. 920, 106 S. Ct. 250, 88 L. Ed. 2d 258 (1985). ‘In [presentment] proceedings such as this a defendant is entitled to notice of the charges against him, to a fair hearing, and a fair determination, in the exercise of a sound judicial discretion, of the questions at issue, and to an appeal to this court for the purpose of having it determined whether or not he has in some substantial manner been deprived of such rights.’ Grievance Committee of the Bar of New Haven County v. Sinn, 128 Conn. 419, 422, 23 A.2d 516 (1941).” Statewide Grievance Committee v. Presnick, 215 Conn. 162, 169, 575 A.2d 210 (1990). Because I would find that the trial court had abused its discretion in not allowing the continuance, I would remand the case for a new hearing. Accordingly, I dissent.

 See footnote 15 of the majority opinion for pertinent portions of colloquy.